DISTRICT OF NEW JERSEY
UNITED STATES BANKRUPTCY COURT
Caption in Compliance with D.N.J. LBR 9004-1(b)

Lynn T. Nolan, Esq. - 039952011
GROSS POLOWY, LLC
Formed in the State of Delaware
2500 Plaza 5, Suite 2548
Jersey City, NJ 07311
(716)204-1700
E-mail: lnolan@grosspolowy.com
Attorneys for Creditor MidFirst Bank

In Re:                                                    Case No.: 20-22738-aba

         RICARDO RAMIREZ, SR.                             Hearing Date: January 27, 2021

                           Debtor(s).                     Judge: Andrew B. Altenburg, Jr.

                                                          Chapter: 13


                              OBJECTION TO CONFIRMATION

    Lynn T. Nolan, Esq., an attorney duly admitted to practice before the United States Bankruptcy Court

for the District of New Jersey, states the following under the penalty of perjury:


      1.        I am an attorney at law duly licensed to practice before this Court and an associate with the

office of Gross Polowy, LLC, attorneys for MidFirst Bank (“Secured Creditor”), and as such, am fully

familiar with the facts and circumstances of the present case.

      2.        Secured Creditor is the holder of a note secured by a mortgage on real property commonly

known as 241 South 32nd Street, Camden, NJ 08105 which property is owned by the Debtor.

      3.        The Debtor filed a Chapter 13 Plan on November 23, 2020 which incorrectly lists the creditor

as Midland Mortgage Co., where it should be listed as MidFirst Bank and states that regular monthly

payments outside the plan will be “paid directly,” but does not set forth an amount that that Debtor will pay

directly to Creditor MidFirst Bank.

      4.        Debtor must pay directly to secured creditor the full monthly contractual post-petition

mortgage payments, which is subject to change in accordance with the terms of the note and mortgage.

      5.        The post-petition mortgage payment is presently $705.78 as of 12/1/2020.
      6.         Secured Creditor will file a Proof of Claim listing approximately $5,867.78 in pre-petition

arrears.

      7.         Objection to confirmation of the proposed plan is made as Creditor MidFirst Bank is

incorrectly listed as "Midland Mortgage Co." and the amount of the regular post-petition mortgage payment is

not listed, and states "paid directly.”

                 WHEREFORE, it is respectfully requested that this Court deny confirmation of the Debtor’s

proposed plan, and for such other and further relief as to this Court deems just and equitable.




                                                           _/s/ Lynn T. Nolan, Esq. _____
                                                           Lynn T. Nolan, Esq.
